Case 1:19-cr-00747-JGK Decument 24 Filed 12/11/20 Page 1of1 _

Law Office of Angus James Bell

30 Wall Street, 8" Floor New York, New York 10005
Pel: (212) 804-5765 Fax: (718) 504-6351
Email: ajamesbelllaw@gmail.com

FREE EERE REE EEE ESET EET ERSTE EEE TERE OTT EET TTT EET RHE TELE G ENT T AT ERP TREE EEE T EET EOE T TERETE LT ESSE ETT TES CAR EERE E ER MEARS

December 11, 2020

Via ECF

Honorable John G. Koeltl

United States District Court Judge
Southern District of New York
500 Pearl Street

New York, New York 10007

Re: United States v. Nester Fernandez
19 Cr 747 (JGK)

Dear Judge Koeltl:

{ am the attorney for Mr. Nester Fernandez in the above referenced matter and file
this application for a temporary bond modification seeking authorization for Mr.
Fernandez to travel to Pembroke Pines, Florida to attend a family gathering, If approved
he will leave on December 27", stay with family and return the District on January 2,
2021. In advance of this application, AUSA Brett Kalikow advised that he has no
objection to this application.

Thank you in advance for any and all consideration of this application. We will
await further instructions from the Court on this matter.

Respectfully,

, Ele
A, Jagies Beil, Esq.

i [pphecthios plemred. eq prtblo Aa } ) thy orgeens
(tg ,
act,

patie ab) {j Ng. erute. Lar BU Ver

ME Cia] wane Chater (
Trtvel Bf God. Lop yy Le ‘y -acbestel
At
A” Le. MAkle ws thy (bE: CEL fate
) OAC i. 7

  

Se Mie

exe /2y A) ) 26 ‘G L, pl S DP. S —_

 
